Case 1:12-cv-00695-RGA-SRF Document 383 Filed 08/05/21 Page 1 of 2 PageID #: 14830




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE


   LUIS ANTONIO AGUILAR MARQUINEZ,
   et al.,

                                  Plaintiffs,
                                                        Civil Action No. 12-695-RGA (consolidated)
                  v.

   DOLE FOOD COMPANY, INC., et al.,

                                  Defendants.



   TOBIAS BERMUDEZ CHAVEZ, et al.,

                                  Plaintiffs,

                  v.                                           Civil Action No. 12-697-RGA

   DOLE FOOD COMPANY, INC., et al.,

                                  Defendants.



                                      MEMORANDUM ORDER

         In briefing their cross-motions for summary judgment (No. 12-695, D.I. 333, 339, 354),

  the parties submitted conflicting expert declarations on the contents of Ecuadorian law. (D.I.

  341, D.I. 356-1, Ex. B, D.I. 360-2, Ex. 2). In broad terms, the experts disagree as to whether a

  Protection Action under Ecuadorian constitutional law is an appropriate mechanism for

  Plaintiffs’ claims. Without a clear answer to this question (and I do not think it is clear that one

  expert is more persuasive than the other), it is hard for me to determine foreign law, as I must do.

  Fed. R. Civ. P. 44.1. And, without that determination, I cannot resolve the parties’ arguments



                                                    1
Case 1:12-cv-00695-RGA-SRF Document 383 Filed 08/05/21 Page 2 of 2 PageID #: 14831




  under the Delaware Borrowing Statute. Accordingly, I think I should appoint an expert in

  Ecuadorian law to advise the Court on the applicability of a Protection Action.

         Thus, unless any party SHOWS CAUSE why I should not appoint such an expert, see

  Fed. R. Evid. 706(a), I will do so. If any party thinks it can show cause, it shall do so by August

  13, 2021.

         Assuming that there are no efforts to show cause, the parties are directed to meet and

  confer in order to nominate one or more individuals who could serve as experts in Ecuadorian

  law. In addition to the necessary expertise in Ecuadorian law, the individuals should ideally be:

  (1) capable of comparing Ecuadorian law to United States law; (2) fluent in both English and

  Spanish; and (3) resident in the United States. The Court will consider any such individuals the

  parties are able to suggest, while reserving the right to appoint someone else.

         The parties are directed to submit any such nominations by August 20, 2021.

         IT IS SO ORDERED this 5th day of August 2021.


                                                       /s/ Richard G. Andrews
                                                       United States District Judge




                                                   2
